Exhibit 10.92

AMENDMENT 3 TO
WAIVER AND STANDBY PURCHASE AGREEMENT

This AMENDMENT 3, dated as of March 2, 2007, amends that certain Waiver and
Standby Purchase Agreement (the “Waiver Agreement”) dated as of March 21, 2006
and subsequently amended as of August 8, 2006 and as of November 6, 2006, by and
among Hallmark Cards, Incorporated, a Missouri corporation (“Hallmark”), HC
Crown Corp., a Delaware corporation, Hallmark Entertainment Holdings, Inc., a
Delaware corporation (“collectively, together with Hallmark the “Hallmark
Lenders”) and Crown Media Holdings, Inc., a Delaware corporation, Crown Media
United States, LLC, a Delaware limited liability company, and the subsidiaries
of Crown Holdings listed as Guarantors on the Credit Facility, as amended from
time to time (collectively, the “Borrowers”).

WHEREAS, the Borrowers have requested that the Hallmark Lenders extend the
automatic Waiver Termination Date; and

WHEREAS, the Hallmark Lenders are willing to extend the automatic Waiver
Termination Date on the terms and subject to the conditions set forth in this
Amendment 3;

NOW, THEREFORE, in consideration for the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1.        Section 1. Section 1 — The definition of “Borrowers” shall be amended
to delete Crown Media Distribution, LLC and Wayzgoose Concert Services, B.V.

2.        Section 2(c). Section 2(c) — Waiver Termination Date shall be amended
by replacing the first sentence with the following:

This Waiver shall terminate automatically on May 31, 2008, unless terminated
earlier as set forth herein and such date of actual termination shall be the
“Waiver Termination Date.”

3.        Representations and Warranties. Each Borrower hereby jointly and
severally represents and warrants to each Hallmark Lender that after giving
effect to this Amendment 3 that all the representations and warranties contained
in the Waiver Agreement are true and correct as of the date hereof in all
material respects as if such representations and warranties had been made on and
as of the date hereof (except to the extent that any such representation or
warranty specifically relates to an earlier date.)

4.        Release of Claims and Waiver. Each Borrower hereby releases, remits,
acquits and forever discharges each Hallmark Lender and each Hallmark Lender’s
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, successors and assigns,
subsidiary corporations, parent corporations, and related corporate divisions
(all of the foregoing hereinafter called the “Released Parties”), from any and
all actions and causes of action, judgments, executions, suits, debts, claims,
demands, liabilities,

1


--------------------------------------------------------------------------------


obligations, damages and expenses of any and every character, known or unknown,
direct and/or indirect, at law or in equity, of whatsoever kind or nature,
whether heretofore or hereafter arising, for or because of any manner or things
done, which were omitted or suffered to be done by any of the Released Parties
prior to and including the date of execution hereof, and which also in any way
directly or indirectly arise out of or were in any way connected to the Released
Parties’ capacity as the beneficiary of an obligation of one or more of the
Borrowers under this Agreement, the Subject Obligations and/or any other Loan
Document heretofore executed, including claims relating to ‘lender liability’
(all of the foregoing hereinafter called the “Released Matters”). The Borrowers
acknowledge that the Hallmark Lenders’ agreement to waive contained in Section 2
of the Waiver Agreement, the Hallmark Lenders’ agreement to extend the automatic
Waiver Termination Date pursuant to Amendments 1 and 2 and this Amendment 3, and
Hallmark’s agreement to purchase the outstanding Indebtedness and the Bank
Lenders’ other interests under the Credit Facility contained in Section 3 of the
Waiver Agreement are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Each
Borrower represents and warrants to each Hallmark Lender that it has not
purported to transfer, assign or otherwise convey any right, title or interest
of such Borrower in any Released Matter to any other Person and that the
foregoing constitutes a full and complete release of all Released Matters.

5.        Full Force and Effect. Except to the extent amended herein, the Waiver
Agreement shall continue in full force and effect.

6.        Governing Law. This Amendment 3 shall be governed by and construed in
accordance with the internal substantive laws of the State of New York, without
regard to the choice of law principles of such State.

7.        Counterparts; Faxed Signatures. This Amendment 3 may be executed in
any number of counterparts and by different parties to this Agreement on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment 3 as of the
day and year first above written.

 

 

BORROWERS:

 

 

 

 

 

 

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Charles L. Stanford

 

 

 

 

Name: Charles L. Stanford

 

 

 

 

Title: EVP, General Counsel

 

 

 

2


--------------------------------------------------------------------------------


 

CROWN MEDIA UNITED STATES, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles L. Stanford

 

 

 

 

Name: Charles L. Stanford

 

 

 

 

Title: VP

 

 

 

GUARANTORS:

 

 

 

 

 

 

 

CM INTERMEDIARY, LLC

 

 

 

CITI TEEVEE, LLC

 

 

 

DOONE CITY PICTURES, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles L. Stanford

 

 

 

 

Name: Charles L. Stanford

 

 

 

 

Title: VP

 

 

 

HALLMARK LENDERS:

 

 

 

 

 

 

 

 

 

HALLMARK CARDS, INCORPORATED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian E. Gardner

 

 

 

 

Name: Brian E. Gardner

 

 

 

 

Title: Executive Vice President

 

 

 

HC CROWN CORP.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian E. Gardner

 

 

 

 

Name: Brian E. Gardner

 

 

 

 

Title: Vice President

 

 

 

3


--------------------------------------------------------------------------------


 

HALLMARK ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Brian E. Gardner

 

 

 

 

Name: Brian E. Gardner

 

 

 

 

Title: Vice President

 

 

 

4


--------------------------------------------------------------------------------